DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 11-16 in the reply filed on 08 January 2021 is acknowledged.
Claims 1-10 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 January 2021.

Specification
The disclosure is objected to because of the following informalities:
[0001-0099] and [00100-00170]: The paragraph numbers vary in the number of digits they contain. It is suggested that Applicant amend to have all paragraphs have 4 or 5 digits.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to because of the following informalities:
Fig. 1: The reference character 150 is not discussed in the specification.
Fig. 3A: The reference character 330 is not discussed in the specification, but there is mention of a block 328 that does not appear in Fig. 3A (see instant specification [0089]).
Fig. 4A: The reference character 425 is not discussed in the specification. However, there is discussion of block 335 in [00104], which is in the section discussing Fig. 4A.
Fig. 4A: The reference character 430 is not discussed in the specification. However, there appears to be mention of a block 340 in [00104], which is in the section discussing Fig. 4A.
Fig. 6A: The reference character 630 is not discussed in the specification.
Fig. 7B: The reference character 730 is not discussed in the specification.
Fig. 8B: The reference character 830 is not discussed in the specification.
Fig. 9B: The reference character 930 is not discussed in the specification.
Fig. 10B: The reference character 1030 is not discussed in the specification.
Fig. 11A and 11B: The reference character 1115 is not discussed in the specification. However, there is mention of a capping layer 1015 in the sections regarding Fig. 11A and 11B (see instant specification [00152]).
Fig. 12B: 
Fig. 15: The reference character 1525 is not discussed in the specification.
Fig. 18: The reference characters 1820, 1825, and 1840 are not discussed in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 16, the claim recites the limitation “The method of claim 15”, but claim 15 is directed towards a chamber component. It is unclear what is being claimed. For examination purposed, the claim has been examined as if it reads “The chamber component of claim 15”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
With respect to claim 12, the claim recites the limitation “The chamber component of claim 11, wherein the yttrium-based oxy-fluoride layer has thickness of 10 nm to 300 µm” in lines 1-2. This fails to further limit claim 11, which already recites that the yttrium-based oxy-fluoride layer has a thickness of 10 nm to 300 µm in lines 3-4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shiba et al. (Stable yttrium oxyfluoride used in plasma process chamber, “Shiba”) in view of Sun et al. (US 2015/0004418 A1, “Sun”)
With respect to claims 11-12, Shiba discloses yttrium oxyfluoride having a composition of YOF as a protective material for the inner wall of plasma process equipment for semiconductor fabrication (page 2, abstract and 1st column, I. Introduction, 1st paragraph). Shiba further discloses the thickness of the YOF film is 3 µm (page 2, 2nd column, II. Experiment, 1st paragraph), which falls within the claimed range. 
Shiba does not disclose article composed of ceramic.
Sun discloses common materials for apparatuses in electronic device fabrication, i.e. semiconductor fabrication, are made from ceramics ([0006]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use plasma process equipment disclosed by Shiba  made from ceramics as taught by Sun, given that ceramics can withstand corrosion conditions (Sun, [0006]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shiba et al. (Stable yttrium oxyfluoride used in plasma process chamber, “Shiba”) in view of Sun et al. (US 2015/0004418 A1, “Sun”) as applied to claim 11 above and further in view of Chaim et al. (Densification of nanocrystalline Y2O3 ceramic powder by spark plasma sintering.
With respect to claim 13, Shiba in view of Sun discloses YOF layered atop a ceramic article, but does not disclose wherein the ceramic is a sintered ceramic selected from a group consisting of Y2O3, Y4Al2O9, Y3Al5O12, a Y2O3-ZrO2 solid solution, and a second composite ceramic comprising a first phase of a Y4Al2O9 and a second phase of a Y2O3-ZrO2 solid solution.
Chaim teaches that sintered Y2O3 ceramics have superplastic abilities during processing (page 1, top of 2nd column).
Shiba in view of Sun and Chaim are analogous inventions in the field of plasma process equipment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic of Shiba in view of Sun to be sintered Y2O3 as taught by Chaim in order to provide a ceramic having superplastic abilities during processing (page 1, top of 2nd column).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shiba et al. (Stable yttrium oxyfluoride used in plasma process chamber, “Shiba”) in view of Sun et al. (US 2015/0004418 A1, “Sun”) as applied to claim 11 above and further in view of Lin et al. (US 2018/0202047 A1, “Lin”) and Soininen et al. (US 2020/0080197 A1, “Soininen”).
With respect to claims 15-16,
Lin teaches an article as a component in a semiconductor manufacturing system including a substrate having a protective film wherein the protective film is aluminum oxyfluoride ([0015]), i.e. Al-O-F.
Shiba and Lin are analogous inventions in the field of semiconductor manufacturing equipment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective film of Shiba in view of Sun to contain an additional protective film comprising aluminum oxyfluoride as taught by Lin in order to further enhance the protective nature of the film. Regarding the alternating layers of Y-O-F and Al-O-F limitation, while there is no teaching of alternating layers of Y-O-F and Al-O-F by Shiba in view of Sun and Lin, Shiba and Lin teach the layers provide protective effects. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use additional layers comprising Y-O-F and Al-O-F in order to further enhance the protection of the substrate. The duplication of parts is generally recognized as being within the level of ordinary skill in the art, absent unexpected results. Providing additional layers of Y-O-F and Al-O-F would have achieved expected results such as to produce a protective film with even greater protective effects. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 (VI) B. In re Harza, 124 USPQ.
Shiba in view of Sun and Lin do not teach the thickness of the Y-O-F layer and the Al-O-F layer.
Soininen teaches that thick protective films for plasma reaction chambers easily crack and lose their protective effect ([0020]).
Shiba in view of Sun and Lin and Soininen are analogous inventions in the field of plasma reaction chambers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thicknesses of the first and second layers to be thin in order to provide protective films that do not easily crack and therefore provide a protective effect (Soininen [0020]). While there is no explicit teaching from Shiba in view of Sun, Lin and Soininen of the first layer having a thickness of about 5 to 100 angstroms and the second layer having a thickness of about 1 to 20 angstroms, it would have been obvious to one of ordinary skill in the art to choose any thin thickness for the first and second layers, including that presently claimed, in order to provide protective films that do not easily crack (Soininen [0020]); doing so would also satisfy the second layer having a thickness that is approximately 1/10 to 1/5 of the thickness of the first layer as claimed.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hamaya et al. (US 2015/0361540 A1, “Hamaya”).
With respect to claims 11-12, Hamaya discloses an article comprising a coating of a rare earth element oxyfluoride on a substrate ([0015]). Hamaya discloses the substrate includes aluminum, nickel, chromium, zinc, i.e. metals, and alumina, aluminum nitride, silicon nitride, silicon carbide, and quartz glass, i.e. ceramics ([0028]). Hamaya discloses the coating is applied to a component of semiconductor fabrication equipment ([0002], [0028]), i.e. a chamber component for a processing chamber. Lastly, Hamaya discloses the rare earth element used in the rare earth element oxyfluoride coating is yttrium ([0019]), i.e. has a composition of Y-O-F, and the coating, i.e. yttrium-prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In light of the overlap between the claimed chamber component for a processing chamber and that taught by Hamaya, it would have been obvious to one of ordinary skill in the art to use a chamber component that is both taught by Hamaya and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hamaya et al. (US 2015/0361540 A1, “Hamaya”) as applied to claim 11 above, and further in view of Shiba et al. (Stable yttrium oxyfluoride used in plasma process chamber, “Shiba”).
With respect to claim 14,
Hamaya does not disclose wherein a yttrium-based oxide layer is between the yttrium-based oxy-fluoride layer and the at least one surface of the article, wherein the yttrium-based oxide layer is selected from a group consisting of Y2O3, Y4Al2O9, Y3Al5O12, a Y2O3-ZrO2 solid solution, and a second composite ceramic comprising a first phase of Y4Al2O9 and a second phase of a Y2O3-ZrO2 solid solution.
Shiba teaches Y2O3, i.e. a yttrium-based oxide, is useful for the inner wall of etching chambers for semiconductor processing due to its chemical stability (page 2, 1st column, I. Introduction, 1st paragraph) and teaches that YOF, i.e. a yttrium-based oxyfluoride having the structure Y-O-F, is more stable against fluoride species than Y2O3 and is thus more useful as a protective material for the inner wall of a reactor where fluorine-based gases are used (page 7, 1st column, IV. Conclusions).
Hamaya and Shiba are analogous inventions in the field of protective films for semiconductor manufacturing equipment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing equipment of Hamaya to have a coating of Y2O3 covered by a layer of YOF in order to provide a coating having good chemical stability and is protective against fluorine-based gases (Shiba, page 2, 1st column, I. Introduction, 1st paragraph, and page 7, 1st column, IV. Conclusions).
Claims 15-16 are rejected under 35 U.S.C. 103Hamaya et al. (US 2015/0361540 A1, “Hamaya”) as applied to claim 11 above and further in view of Lin et al. (US 2018/0202047 A1, “Lin”) and Soininen et al. (US 2020/0080197 A1, “Soininen”).
With respect to claims 15-16, while Hamaya discloses YOF coatings, Hamaya does not disclose wherein the yttrium-based oxy-fluoride coating comprises an alternating stack of first layers having a first thickness and second layers having a second thickness that is approximately 1/10 to 1/5 of the thickness, wherein the first layers comprise Y-O-F and the second layers comprise Al-O-F.
Lin teaches an article as a component in a semiconductor manufacturing system including a substrate having a protective film wherein the protective film is aluminum oxyfluoride ([0015]), i.e. Al-O-F.
Hamaya and Lin are analogous inventions in the field of semiconductor manufacturing equipment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective film of Hamaya to contain an additional protective film comprising aluminum oxyfluoride as taught by Lin in order to further enhance the protective nature of the film. Regarding the alternating layers of Y-O-F and Al-O-F limitation, while there is no teaching of alternating layers of Y-O-F and Al-O-F by Hamaya in view of Lin, the references teach the layers provide protective effects. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use additional layers comprising Y-O-F and Al-O-F in order to further enhance the protection of the substrate. The duplication of parts is generally recognized as being within the level of ordinary skill in the art, absent unexpected results. Providing additional layers of Y-O-F and Al-O-F would have achieved expected results such as to produce a protective film with even greater In re Harza, 124 USPQ.
Hamaya in view of Lin does not teach the thicknesses of the Y-O-F and Al-O-F layers.
Soininen teaches that thick protective films for plasma reaction chambers easily crack and lose their protective effect ([0020]).
Hamaya in view of Lin and Soininen are analogous inventions in the field of plasma reaction chambers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thicknesses of the first and second layers to be thin in order to provide protective films that do not easily crack and therefore provide a protective effect (Soininen [0020]). While there is no explicit teaching from Hamaya in view of Lin and Soininen of the first layer having a thickness of about 5 to 100 angstroms and the second layer having a thickness of about 1 to 20 angstroms, it would have been obvious to one of ordinary skill in the art to choose any thin thickness, including that presently claimed, in order to provide protective films that do not easily crack (Soininen [0020]), and in doing so, then the second layer would have a thickness that is approximately 1/10 to 1/5 the thickness of the first layer.

Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure. Hamaya et al. (US 2017/0292182 A1) discloses the use of YOF, which exhibits excellent corrosion resistance with respect to a plasma and a halogen-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/STEVEN A RICE/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787